Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 23, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150719(57)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  DUSTIN ROCK,                                                                                        Richard H. Bernstein,
           Plaintiff-Appellee,                                                                                        Justices
                                                                    SC: 150719
  v                                                                 COA: 312885
                                                                    Kent CC: 10-006307-NM
  DR. K. THOMAS CROCKER and DR.
  K. THOMAS CROCKER, D.O., P.C.,
             Defendants-Appellants.
  _________________________________________/

         On order of the Chief Justice, the second motion of plaintiff-appellee to extend the
  time for filing his brief on appeal is GRANTED. The brief submitted on September 15,
  2015, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 23, 2015
                                                                               Clerk